Citation Nr: 1104688	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-40 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for gastric reflux disease.  

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease of the cervical spine 
with herniated disc at C6-C7.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from 
December 1977 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  
This claim was previously remanded by the Board in April 2009 for 
additional evidentiary development.  

The Veteran was afforded a videoconference hearing before the 
undersigned acting Veterans Law Judge in March 2009.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

The issue of entitlement to service connection for gastric reflux 
disease is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not manifest as a result 
of active military service, or, as secondary to medications used 
to treat a cervical spine disability.  

2.  Prior to October 6, 2009, the Veteran's cervical spine 
disability was manifested by pain and limitation of motion; it 
was not manifested by forward flexion to 30 degrees or less, a 
combined range of motion of 170 degrees or less, muscle spasm, 
incapacitating episodes, or objective neurological 
manifestations.  

3.  As of October 6, 2009, the Veteran's cervical spine 
disability has been manifested by forward flexion effectively 
limited to 30 degrees due to pain; it has not been manifested by 
forward flexion to 15 degrees or less, favorable ankylosis, 
incapacitating episodes, or objective neurological 
manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.310 (2010).  

2.  The criteria for establishing entitlement to an initial 
disability evaluation in excess of 10 percent for degenerative 
disc disease of the cervical spine with herniated disc at C6-C7 
prior to October 6, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).

3.  The criteria for establishing entitlement to a disability 
evaluation of 20 percent for degenerative disc disease of the 
cervical spine with herniated disc at C6-7 from October 6, 2009, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-43 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in 2004 and July 2009 addressed all 
notice elements listed under 3.159(b)(1) and the 2004 letters 
were sent prior to the initial RO decision in this matter.  The 
letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned) until after the initial 
adjudication of the claim in the July 2009 letter, the claim was 
subsequently readjudicated, no prejudice has been alleged, and 
none is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Regarding the Veteran's claim of entitlement to an increased 
disability evaluation for a cervical spine disability, this claim 
arises from her disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is required for this claim.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of her case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in September 
2004 and October 2009, and VA has obtained these records and the 
records of the Veteran's outpatient treatment with VA.  Copies of 
the Veteran's private medical records have also been obtained and 
incorporated into the claims file.  Significantly, neither the 
Veteran nor her representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its April 2009 remand directives.  The Board 
notes that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the appellant for a medical examination and the 
appellant attended that examination.  The AMC later issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  

Entitlement to service connection for Diabetes Mellitus

The Veteran contends that she is entitled to service connection 
for diabetes mellitus.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that her 
diabetes mellitus did not manifest as a result of a period of 
active duty for training.  As such, service connection is denied.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The term "veteran" means a person who served in active 
military, naval, or air service, and who was discharged under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 
2002); 38 C.F.R. § 3.1(d) (2010).  Active military, naval, or air 
service includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred in the line of duty.  38 U.S.C.A.  
101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the 
Armed Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A.  
101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air 
service also includes any period of inactive duty training during 
which the individual concerned was disabled or dies from an 
injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Inactive duty training (INACDUTRA) 
means duty other than full-time duty prescribed for Reserves or 
the National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  

Service connection for a person on INACDUTRA is permitted only 
for injuries, not diseases, incurred or aggravated in the line of 
duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's 
General Counsel has held that it was the intention of Congress 
when it defined active service in 38 U.S.C.A. § 101(24) to 
exclude INACDUTRA during which a member was disabled or died due 
to nontraumatic incurrence or aggravation of a disease process.  
VAOPGCPREC 86-90 (Jul. 18, 1990).  Further, the Court has held 
that VA service connection compensation presumptions do not apply 
to ACDUTRA or INACDUTRA service. Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as diabetes mellitus, becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of her claim, that her present 
disability is secondary to her service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

The record contains a private medical record dated April 2001.  
It was noted that the Veteran was first diagnosed with diabetes 
in 2001.  Another private record from April 2001 notes that the 
Veteran needed to control her diet.  According to a March 2003 
Medical Board evaluation, the Veteran suffered from noninsulin 
dependent diabetes mellitus since January 2001 that was well-
controlled on Glyburide.  Therefore, there is evidence of a 
current disability.  

The record contains a March 2009 opinion from a VA physician at 
the Women's Wellness Clinic.  According to the physician, the 
Veteran's diabetes mellitus was a medical condition that started 
in the military.  This opinion was based on the fact that after 
the Veteran's neck injury, she was treated with a course of 
prednisone.  The physician noted that prednisone is known to 
cause elevated blood sugars and induce diabetes.  

The Veteran was afforded a VA examination for her diabetes 
mellitus in October 2009.  During the examination, the Veteran 
alleged that her diabetes mellitus was secondary to the 
medication prednisone which she was taking to treat her cervical 
spine disability.  The Veteran indicated that she took this 
medication for maybe two weeks.  The examiner noted that the 
Veteran's diabetes mellitus was discovered in 2001.  It was also 
noted that the Veteran had a long history of diabetes mellitus 
and that she gained approximately 50 pounds between 1985 and 
2000.  The examiner concluded that it was more likely than not 
that the gain in the Veteran's weight led to the development of 
her diabetes mellitus.  The examiner also indicated that taking 
the medrol dose pack prescribed in May 2000 would have been very 
unlikely to result in chronic diabetes mellitus.  Rather, 
transient steroid use would have resulted in only transiently 
elevated blood glucose.  Therefore, the examiner opined that it 
was less likely than not that the brief course of oral 
corticosteroids would have resulted in chronic diabetes mellitus.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for diabetes 
mellitus.  There is no evidence of this disorder being diagnosed 
during a period of ACDUTRA.  There is also no medical evidence 
relating this disorder to a period of ACDUTRA.  According to the 
October 2009 VA examination, the Veteran's diabetes mellitus was 
also not secondary to her brief use of prednisone, since her 
short use of this medication would not be expected to result in 
chronic diabetes mellitus.  As such, the preponderance of the 
evidence of record demonstrates that the Veteran is not entitled 
to service connection for diabetes mellitus.  

In making the above determination, the Board has considered the 
March 2009 opinion noting that prednisone is known to result in 
diabetes mellitus.  However, this opinion alone is not sufficient 
to demonstrate entitlement to service connection.  The medical 
evidence of record does not refute the contention that prednisone 
use can lead to the onset of diabetes mellitus.  However, the 
October 2009 VA examiner explained that using this medication for 
a brief period of time would not be expected to result in chronic 
diabetes mellitus, but rather, transient elevated blood glucose 
levels.  Moreover, while the March 2009 examiner indicated that 
the use of prednisone was known to cause elevated blood sugars 
and induce diabetes, she did not state that this more than likely 
occurred in the Veteran's particular case.  

Finally, the Board has considered the testimony offered by the 
Veteran in support of her claim.  The Veteran testified that she 
believed if she had never injured her neck, she never would have 
been prescribed prednisone, and as such, she would not be 
suffering from diabetes mellitus.  However, while the Board has 
considered this testimony, it does not find it to be persuasive.  
As noted by the October 2009 VA examiner, chronic diabetes 
mellitus would not be expected after a brief course of 
prednisone.  While the Veteran believes her diabetes mellitus is 
secondary to the medication prednisone, the record does not 
demonstrate that the Veteran is competent to be able to make such 
a complex medical determination.  See Routen, 10 Vet. App. at 
186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder)).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for diabetes mellitus must be denied.

Entitlement to an Increased Disability Evaluation for a Cervical 
Spine Disability

The Veteran contends that she is entitled to an initial 
disability evaluation in excess of 10 percent for her service-
connected cervical spine disability.  

For historical purposes, the Veteran was granted service 
connection for a cervical spine disability in a November 2004 
rating decision.  A 10 percent disability rating was assigned 
under Diagnostic Code 5242, effective as of December 18, 2003.  
VA received a timely notice of disagreement for this decision in 
November 2004, and the Veteran subsequently appealed this 
decision to the Board in December 2005.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that when the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  

The Veteran was afforded a VA examination of the cervical spine 
in September 2004.  The Veteran reported suffering from pain in 
the neck, shoulder and arm for the past 4 years that occurred 
approximately 2 times per day for about 2 hours each time.  The 
Veteran denied incapacitation as a result of this disability, but 
she indicated that her functionality was limited in that she 
could not do heavy lifting and she missed approximately 4 days of 
work per month.  Examination of the cervical spine revealed no 
evidence of radiating pain on movement with no evidence of muscle 
spasm or tenderness.  Range of motion of the cervical spine was 
flexion to 45 degrees, extension to 45 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 30 degrees, and 
bilateral rotation to 60 degrees with pain.  Range of motion was 
noted to be additionally limited by pain, but there was no 
indication as to how much additional limitation there was.  There 
was no ankylosis of the spine or signs of intervertebral disc 
syndrome.  A neurological examination was performed and 
interpreted to be within normal limits.  X-rays revealed minimal 
degenerative changes of the cervical spine and it was noted that 
a June 2000 magnetic resonance image (MRI) revealed a large focal 
herniated disc at C6-7 on the left with severe impingement to the 
left C6-7 neural foramen.  The examiner diagnosed the Veteran 
with degenerative disc disease of the cervical spine and 
herniated disc at C6-7.  

X-rays of the cervical spine were taken by VA in January 2006.  
These revealed facet and uncovertebral joint hypertrophy with 
encroachment on the right root canal for C5-6 and C6-7 and the 
left nerve root canal at C4-5, C5-6 and C6-7.  There was also 
evidence of mild cervical spondylosis.  

The Veteran was afforded an additional VA examination in October 
2009.  The Veteran reported that since her separation from 
service, she had developed arthritis in her neck and that she had 
trouble performing her duties at work due to pain.  She also 
reported that she tripped over a wheelchair at work recently 
increasing her symptoms of pain.  She also reported occasional 
radiating pain.  She denied any episodes of incapacitating pain 
over the past 12 months or any hospitalization or surgery.  The 
Veteran described occasional flare-ups resulting in increased 
pain, stiffness, fatigue, spasms and weakness in the neck and 
shoulders.  The Veteran also indicated that she had occasional 
numbness into the right hand.  

Examination revealed normal appearing motion of the cervical and 
thoracolumbar spine.  There was normal muscle strength in all of 
the muscle groups of the upper extremities with normal sensation.  
Reflexes of the arms were slightly reduced at 1+.  Range of 
motion of the cervical spine was forward flexion to 40 degrees 
upon repetition with pain in the last 10 degrees of motion.  
Extension was to 45 degrees with no complaints of pain, bilateral 
lateral flexion was to 25 degrees with pain in the last 15 
degrees of motion, and bilateral rotation was to 70 degrees with 
pain in the last 10 degrees for left lateral rotation and pain in 
the last 15 degrees for right lateral rotation.  There was no 
objective evidence of painful motion with spasms, weakness, 
atrophy, or guarding and there were no postural abnormalities or 
fixed deformities of the cervical spine.  X-rays revealed mild 
retrolisthesis at the C5-6 vertebra with no significant neural 
foraminal narrowing and multiple degenerative changes at C4-5 and 
C5-6 more prominent.  The examiner found no significant changes 
since January 2006, and concluded that the Veteran suffered from 
degenerative arthritis of the cervical spine of moderate 
severity.  There was also no objective evidence of radiculopathy 
on examination, but it was noted that prior MRIs suggested 
radiculopathy from herniated nucleus pulposus at C6-7.  It was 
noted that the Veteran was able to maintain her job as a nurse.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the cervical spine 
not greater than 170 degrees, or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a.  

According to the September 2004 VA examination, range of motion 
of the cervical spine was flexion to 45 degrees, extension to 45 
degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 30 degrees, and bilateral rotation to 60 degrees with 
pain, for a combined range of motion of 270 degrees.  According 
to Note (2) of 38 C.F.R. § 4.71a, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion is 0 to 45 degrees, and left and 
right lateral rotation is 0 to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the cervical 
spine is 340 degrees.  Range of motion was noted to be 
additionally limited by pain, but the examiner failed to indicate 
the degree of extra limitation.  

According to the October 2009 VA examination, range of motion of 
the cervical spine was forward flexion to 40 degrees with pain 
upon repetition in the last 10degrees of motion.  Extension was 
to 45 degrees with no complaints of pain, bilateral lateral 
flexion was to 25 degrees with pain in the last 15 degrees of 
motion, and bilateral rotation was to 70 degrees with pain in the 
last 10 degrees for left lateral rotation and pain in the last 15 
degrees for right lateral rotation, for a combined range of 
motion of 275 degrees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 (2010) to 
examinations of joint motion.  38 C.F.R. 
§ 4.40 (2010) listed several factors to consider in evaluating 
joints including the veteran's inability to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance.  Functional loss due to pain 
was a consideration, as well as weakness, which was an important 
consideration in limitation of motion.  38 C.F.R. § 4.40 (2010).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) pain 
on movement, swelling, deformity or atrophy of disuse; the 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2010).  

According to the October 2009 VA examination, the Veteran had 
forward flexion of the cervical spine to 40 degrees with pain in 
the last 10 degrees of motion.  In other words, the Veteran was 
only capable of forward flexion to 30 degrees before she 
experienced pain.  As such, when applying the DeLuca criteria to 
the Veteran's claim, the evidence demonstrates that the Veteran 
is entitled to a disability rating of 20 percent for her cervical 
spine disability as of October 6, 2009 - the date of her most 
recent VA examination - but not earlier.  

However, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to a higher disability rating of 
30 percent as of October 6, 2009.  A 30 percent evaluation is 
assigned for forward flexion of the cervical spine to 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a.  There is no evidence to suggest that the 
Veteran has ever suffered from forward flexion limited to 15 
degrees or less, and the evidence demonstrates that the Veteran 
does not suffer from ankylosis of the cervical spine.  For VA 
compensation purposes, favorable ankylosis is the fixation of a 
spinal segment in the neutral position (0 degrees).  Id at Note 
(5).  Therefore, a higher disability rating of 30 percent is not 
warranted.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating based on incapacitating episodes.  
Intervertebral disc syndrome (preoperatively or postoperatively) 
will be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  
According to Note (1) of 38 C.F.R. § 4.71a, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  The evidence of record 
fails to demonstrate that the Veteran has suffered from 
incapacitating episodes in the last 12 months, and as such, a 
higher rating would not be warranted based on incapacitating 
episodes.  

The rating criteria further instruct the rater to evaluate any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  
According to the September 2004 VA examination, neurological 
examination was normal and there were no objective findings of 
neurological abnormalities.  During the October 2009 VA 
examination, reflexes of the arms were found to be slightly 
reduced at 1+.  However, the examiner found normal motor and 
sensation bilaterally, and concluded that there were no objective 
findings of radiculopathy upon examination.  A separate 
neurological evaluation performed during a separate VA 
examination in October 2009 revealed normal reflexes in both 
upper extremities with normal strength and sensation.  Therefore, 
there is presently no objective evidence of neurological 
symptomatology associated with the Veteran's cervical spine 
disability.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's cervical spine disability results in pain and 
limited motion.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5236.  
Furthermore, there is no evidence to suggest that the Veteran has 
suffered marked interference with employment or frequent periods 
of hospitalization because of this disability.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

Finally, the Board has considered the lay testimony provided by 
the Veteran in support of her claim.  During her March 2009 
hearing, the Veteran testified to limited motion and pain upon 
motion.  She also indicated that her activities of daily living, 
such as playing with her grandchildren or bending over, were 
impaired because of her pain.  It was also noted that the 
Veteran's occupational functioning as a nurse was impaired.  
However, this testimony fails to demonstrate that the Veteran is 
entitled to a higher disability rating than currently assigned.  
Both a 10 percent and 20 percent disability rating are meant to 
compensate a Veteran for some degree of occupational impairment.  
Furthermore, pain and limitation of motion are specifically 
accounted for in the diagnostic criteria.  As such, this 
testimony does not demonstrate entitlement to an initial 
disability rating in excess of 10 percent, or, a disability 
rating in excess of 20 percent as of October 6, 2009.  





ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to an initial disability evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine prior 
to October 6, 2009, is denied.  

Entitlement to a disability rating of 20 percent for degenerative 
disc disease of the cervical spine, as of October 6, 2009, is 
granted, subject to the statutes and regulations governing the 
payment of monetary benefits.  


REMAND

The Veteran contends that she is entitled to service connection 
for gastric reflux disease.  Regrettably, additional evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

The Veteran's claim was previously remanded in April 2009.  
Specifically, the RO/AMC was instructed to obtain the Veteran's 
full service personnel record for her more than 25 years of 
service.  This is imperative in this case, as it is unclear 
whether the Veteran was on active duty, or a period of ACDUTRA, 
at the time of the July 1985 evidence that was etiologically 
related to the Veteran's current symptomatology upon examination 
in October 2009.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the board to ensure compliance with remand directives 
constitutes error and warrants the vacating of a subsequent Board 
decision.  Id.  The Board notes that the August 2010 supplemental 
statement of the case (SSOC) lists service treatment and 
personnel records as part of the evidence reviewed.  However, a 
review of the Veteran's claims file fails to disclose that any 
personnel records have been obtained.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request all service 
personnel records to ensure that VA has 
complied with its duty to assist the Veteran 
under 38 C.F.R. § 3.159(c)(2).  This includes 
the Veteran's personnel records from December 
1977 through June 2003, and all attempts made 
to obtain these records should be documented 
in the claims file.  

2.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case, and an 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


